Amendment #2 to

The South Financial Group 2004 Long-Term Incentive Plan

 

 

This Amendment #2 (this "Amendment") to The South Financial Group 2004 Long-Term
Incentive Plan (the “Plan”) is made by The South Financial Group, Inc., to be
effective as of the date hereof, subject to receipt of any necessary shareholder
approval. Capitalized terms not otherwise defined in this Amendment have the
meanings assigned to them in the Plan.

 

The name of the Plan is hereby changed. The new name of the Plan is “TSFG Long
Term Incentive Plan.”

 

Except as amended by this Amendment, the Plan is ratified and affirmed in its
entirety.

 

IN WITNESS WHEREOF, this Amendment is entered into as of August 16, 2006.

 

 

The South Financial Group, Inc.

 

 

 

By:

/s/William S. Hummers III

 

Name:

William S. Hummers, III

 

Title:

Executive Vice President

 

 

 

 

1

 

 